Title: David Bailie Warden to Thomas Jefferson, 9 August 1816
From: Warden, David Bailie
To: Jefferson, Thomas


          
            
              Dear Sir,
              Place de L’abbaye, no. 8. (ter) par la rue du Colombier.Paris, 9 august,
            
            I had the pleasure of writing to you, on the 12th of last month, by mr Carere of Baltimore, concerning the Books forwarded to you, of which I now Send you the Booksellers receipt. I preferred Debure because he was highly recommended to me by my friends mr. Chevallier, Librarian of the Pantheon Library—and mr. Van Präet of the Royal Library. It will give me great pleasure to execute any commissions for you during my residence at Paris. Not receiving any favourable communication from our minister mr gallatin, I have offered my services as agent for the Settlement of claims, and hope to find in this employment  m some means of existence.
            
              I am, dear Sir, with great Respect,
               your most Obedt Sert
              D B. Warden.
            
          
          
            
              
                P.S.
                 mr. Terril has entered the College at Geneva, and is in good health. I take the liberty of enclosing a copy of my circular Letter.
              
            
          
        